t c memo united_states tax_court charlotte aircraft corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date g edward hinshaw jr and w curtis elliott jr for petitioner frank c mcclanahan iii for respondent memorandum opinion hamblen judge this matter is before the court on petitioner's motion for partial summary_judgment unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure in the notice_of_deficiency respondent determined deficiencies in petitioner's federal_income_tax in the following amounts taxable years ending sept deficiency dollar_figure big_number big_number big_number big_number big_number the issue on which petitioner has moved for partial summary_judgment is whether petitioner is entitled to deductions for interest pursuant to sec_163 for taxable years ending date through date pursuant to rule petitioner filed an affidavit with exhibits in support of its motion for partial summary_judgment respondent filed a written response with an affidavit and exhibits opposing petitioner's motion rule b provides that a motion for summary_judgment is to be granted if there is no genuine issue as to any material fact and a decision may be rendered as a matter of law the disposition of a motion for summary_judgment under rule b is controlled by the following principles a the moving party must show the absence of dispute as to any material fact and that a decision may be rendered as a matter of law b the factual materials and the inferences to be drawn from them must be viewed in the light most favorable to the party opposing the motion and c the party opposing the motion cannot rest upon mere allegations or denials but must set forth specific facts showing there is a genuine issue for trial o'neal v commissi102_tc_666 a motion for summary_judgment will be granted if the court is satisfied that no real factual controversy is present so that the remedy can serve 'its salutary purpose in avoiding a useless expensive and time consuming trial where there is no genuine material fact issue to be tried ' 87_tc_214 quoting 523_f2d_340 8th cir solely for the purposes of disposing of petitioner's motion we set forth a summary of the facts relevant to our discussion rule b 98_tc_518 affd 17_f3d_965 7th cir charlotte aircraft corp cac is a corporation which was duly formed under the laws of the state of north carolina in or about date for the purpose of buying and selling transport category aircraft aircraft engines and aircraft parts in cac formed caldwell aircraft trading co catco as a wholly owned subsidiary to buy sell lease and broker aircraft and aircraft engines catco contacted security pacific equipment_leasing inc speli a subsidiary of security pacific bank speli had experience in the leasing and financing of fleets of aircraft catco and american airlines american agreed that catco would purchase from american boeing model aircraft each with pratt whitney jt8d-7b turbofan engines aircraft and executed a letter of intent dated date and an aircraft purchase agreement dated date the purchase_price per aircraft was dollar_figure and the aggregate purchase_price was dollar_figure at the time of the agreement the fair_market_value of an average boeing was dollar_figure million and the cost of a d check a very extensive routine maintenance check was dollar_figure million catco executed a secured promissory note dated date with speli for the entire purchase_price the promissory note provided for repayment of the loan with interest at a rate of percent per annum in installments due on the following dates due dates principal payment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure as a condition to entering the transaction speli required catco and cac to enter into a remarketing agreement an assignment agreement and a lease with american the remarketing agreement provided that in the event that catco was unsuccessful in selling the aircraft prior to delivery from american speli could require catco to transfer one or more aircraft to cac for the disassembly and sale of the aircraft and parts speli also required cac to assume the debt attributable to such aircraft when it acquired an aircraft to disassemble using its best efforts cac agreed to sell the disassembled parts at not less than percent below cac's estimated price for such a part if speli did not accept cac's estimated prices its only contractual remedy was to terminate the remarketing agreement leaving cac with no further liability the remarketing agreement also provided for the allocation of the proceeds between the parties from the sale of any aircraft or parts the remarketing agreement first allocated the proceeds to the amounts due under the promissory note with any excess allocated percent to catco and percent to speli the assignment agreement required catco to assign all of its rights under the aircraft purchase agreement as security to speli the lease agreement provided for catco to lease the aircraft to american for the remaining period of use in accordance with american's phase-out schedule for each aircraft the lease contained a lease rate of dollar_figure per month per aircraft catco and cac did not consider the economic realities of the transaction to be those of a lease and no provision was made for the fair rental value of the aircraft which was dollar_figure per month per aircraft catco and american entered the lease agreement on date american actually paid dollar_figure in rent for all aircraft catco did not pay the first installment_payment due_date speli notified catco by telephone and by letter that catco was in default and demanded payment of the principal interest and late charges then due catco continued to look for potential buyers or lessees for the aircraft during that time the u s postal service awarded a contract to postal air inc postal air catco and postal air entered into a sales agreement in which postal air agreed to purchase of the aircraft from catco for a total purchase_price of dollar_figure the day after catco signed the contract with postal air emery worldwide airlines inc emery sought and was granted a preliminary injunction preventing postal air and the u s postal service from performing their contract the litigation between emery and postal air was settled in date as part of the settlement emery agreed to assist postal air in meeting its obligations to catco the settlement agreement dated date required emery to purchase eight aircraft from catco for a total purchase_price of dollar_figure and to make an additional dollar_figure million for catco's expenses emery settlement on date speli again notified catco of its failure to make the installment payments on date speli notified catco that it was declaring the note to be immediately due and payable for the unpaid balance of principal interest and late charges in the amount of dollar_figure on date catco paid dollar_figure to speli from the proceeds of the settlement with emery a dispute arose regarding whether this payment made catco current under the terms of their agreement on date speli notified catco that it would thereafter exercise catco's rights under the lease with american catco failed to make the installment_payment due_date on that same day speli again demanded payment from catco on date speli catco and cac entered into a settlement agreement in which catco conveyed the remaining aircraft to speli in exchange for satisfaction of the balance of payments due to speli under the agreement speli permitted catco to retain dollar_figure of the proceeds from the prior settlement agreement between catco and emery on its consolidated federal_income_tax returns for taxable years ending date through date respectively cac reported that catco's liabilities exceeded its assets by the following amounts dollar_figure dollar_figure dollar_figure dollar_figure petitioner deducted dollar_figure dollar_figure dollar_figure and dollar_figure as interest in its consolidated federal_income_tax returns for taxable years ending date through date respectively in the notice_of_deficiency respondent disallowed these interest deductions in total for the reasons stated below we agree with respondent that there are genuine issues of material fact in the instant case and consequently will deny petitioner's motion for partial summary_judgment sec_163 provides that there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness in order to be deductible_interest must be paid on genuine indebtedness 364_us_361 the all_events_test governs whether an accrual of an expense including interest is proper see 481_us_239 sec_461 describes the all_events_test as follows all_events_test --for purposes of this subsection the all_events_test is met with respect to any item if all events have occurred which determine the fact of liability and the amount of such liability can be determined with reasonable accuracy sec_461 modifies the all_events_test providing that the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs economic_performance with respect to interest occurs as the interest cost economically accrues in accordance with the principles of relevant provisions of the code sec_1_461-4 income_tax regs petitioner presents three basic arguments first petitioner asserts that the substance of the disputed transaction is that of a forward purchase contract and a loan second petitioner contends that the accrued interest due to speli was an unconditional fixed obligation which satisfied the all_events_test for all the taxable years at issue third petitioner argues catco's intrinsic ability or inability to satisfy the loan is irrelevant as to whether the accrued interest is deductible respondent argues that the underlying substance of the transaction is in dispute respondent further contends that a reasonable inference may be drawn from all of the facts available that the disputed transaction is a best efforts consignment contract with catco serving as a sales agent for either speli or american and that the interest represents a sharing of profits on resale of the aircraft respondent alternatively argues that even if petitioner is correct the facts are not sufficiently well developed to warrant a finding that the all_events_test is satisfied respondent further argues catco's ability to pay interest is relevant both to determining the true substance of the transaction and to determining whether petitioner was at risk for purposes of sec_465 we must first address the question of the economic_substance of the transaction in support of her contention that the economic_substance of the transaction is in dispute respondent directs our attention to the fact that the remarketing agreement provided for the sharing of profits between speli and petitioner after the principal and interest payments have been made respondent also points out that the remarketing and the assignment agreements gave speli the ability to control catco's possession and custody of the aircraft respondent finally asserts that petitioner has failed to explain why a reasonable prudent taxpayer would purchase with borrowed funds dollar_figure in revenue-producing assets the aircraft for which the taxpayer is obligated to begin principal and interest payments in approximately years yet agree to realize only dollar_figure over the same period from a lease-back agreement and why the settlement agreement between speli cac and catco permitted catco to retain dollar_figure of the proceeds from the emery settlement even though catco was allegedly in default upon examination of the pleadings petitioner's motion for partial summary_judgment and the affidavits attached thereto and respondent's response and the affidavits attached thereto we believe there are genuine issues of material fact critical to the characterization of the transaction herein resolution of whether a transaction is a loan depends in part on the intent of the parties 61_tc_367 the value of a trial with full opportunity to observe the parties and their evidence is obvious this is especially so when the question of intent is present 95_tc_594 61_tc_861 a conclusion as to a taxpayers' intent should not be reached without the benefit of a trial in which the demeanor of the witnesses can be observed and their credibility can be weighed shiosaki v commissioner supra pincite in short the issue is not ripe for summary adjudication petitioner's claim is in effect that the documentation controls the characterization in order to grant petitioner's motion we would have to accept petitioner's interpretation of the documents relating to the transaction petitioner's understanding of the transaction as the understanding of all the parties and petitioner's explanation of any apparent discrepancies by petitioner's reasoning 293_us_465 should have been resolved on a motion for summary_judgment because the paperwork documented a reorganization it is the substance of the transaction and not the form which must control the consequences for federal tax purposes 64_tc_460 the resolution of whether the substance of the transaction at issue is a loan may obviate the necessity of deciding whether the all_events_test is satisfied or whether petitioner's ability to pay interest affects the availability of the deductions for these reasons we conclude that petitioners' motion for partial summary_judgment must be denied an appropriate order will be issued
